Citation Nr: 1042109	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for 
onychomycosis of the bilateral feet. 

2.  Entitlement to an initial rating in excess of 20 percent for 
a chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 
2006.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which, in pertinent part, granted service 
connection for a chronic lumbosacral strain and onychomycosis of 
the bilateral feet with 20 percent and noncompensable evaluations 
assigned, respectively, effective January 12, 2006.  

In October 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the Board's Central Office in 
Washington, D.C.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a 
bilateral hip disability, to include as secondary to a 
service-connected chronic lumbosacral strain, was raised 
by the Veteran in the March 2006 notice of disagreement.  
This issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to an initial increased rating for a 
chronic lumbosacral strain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

In October 2010 hearing testimony, the Veteran withdrew his 
appeal with respect to the issue of an initial compensable rating 
for service-connected onychomycosis of the bilateral feet. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met concerning the issue of an initial compensable rating for 
service-connected onychomycosis of the bilateral feet.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran testified during the October 
2010 Central Office hearing that he wished to withdraw the claim 
for an initial compensable rating for onychomycosis of the 
bilateral feet.  The Board therefore finds that he has withdrawn 
his appeal concerning this issue. 

As the Veteran has withdrawn his claim, there remains no 
allegation of errors of fact or law for appellate consideration 
as to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this claim and it is 
dismissed.

ORDER

The appeal of entitlement to an initial compensable rating for 
onychomycosis of the bilateral feet is dismissed. 


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision is rendered with respect to the claim 
for an initial increased rating for a chronic lumbosacral strain.  
During the October 2010 hearing, the Veteran testified that he 
had undergone treatment for his low back disability at the Temple 
VA Medical Center (VAMC) and at the Washington, D.C. VAMC.  The 
procurement of potentially pertinent VA medical records is 
required.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, records of 
treatment from the Temple and Washington, D.C. VAMCs should be 
associated with the claims folder. 

The Veteran also testified in October 2010 that he had sought 
treatment for his low back pain at the emergency room of a 
private hospital in Texas.  Although the Veteran could not 
remember the name of the hospital at his hearing, upon remand he 
should be contacted and asked to provide a medical release for 
the procurement of any clinical records from this private 
hospital.  The Board notes that VA has a duty to obtain relevant 
records of treatment reported by private physicians.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran medical release 
forms and request that he execute them to 
authorize VA to obtain medical treatment 
records from any private hospitals.
 
2.  Obtain records of treatment from the 
Temple and Washington, D.C. VAMCs.

3.  Obtain records of treatment from any 
private hospitals identified by the Veteran.  
If unsuccessful in obtaining this evidence, 
inform the Veteran and his representative 
and request them to provide the outstanding 
evidence.

4.  If the additional VA and private 
treatment records indicate a worsening of 
the Veteran's chronic lumbosacral strain 
since his VA examination in February 
2008, schedule the Veteran for a VA spine 
examination to determine the current 
severity of all manifestations of his 
disability.
	
The examination must include range of 
motion studies of the thoracolumbar 
spine.  In reporting the range of motion 
findings, the examiner must comment on 
the extent of any painful motion, 
functional loss due to pain, weakness, 
excess fatigability, and additional 
disability during flare-ups.  The 
examiner should further address whether, 
and if so to what extent, there is 
ankylosis of the thoracolumbar spine.  
Finally, the examiner should discuss 
whether the Veteran's disability has 
resulted in doctor-prescribed bedrest; if 
so, the examiner should address the 
frequency and duration of such bedrest in 
the past 12 months.

The examiner should also identify any 
evidence of neuropathy, in both lower 
extremities, due to the service-connected 
low back disability.  Any sensory or 
motor impairment in the lower extremities 
due to service-connected disability 
should be identified.  The examiner 
should provide an opinion with respect to 
any symptoms due to nerve root 
impingement as to whether they are mild, 
moderate, moderately severe, or 
severe.  

Finally, the examiner should provide an 
opinion concerning the impact of the 
Veteran's low back and any related 
neurological disabilities on his ability 
to secure or follow a substantially 
gainful occupation.

The rationale for all opinions expressed 
should be provided.

5.  Readjudicate the claim on appeal.  If 
the benefits sought on appeal are not fully 
granted the RO should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


